DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,510,205 in view of Tanimura (US 2007/0026933) and Collette et al (US 2012/0115570).
The claims of the instant application and the patent both disclose a gaming machine that establish a plurality of predefined subsets of cells, each of the plurality of predefined subsets of cells including an associated number of cells and at least two cells from a corresponding column, the plurality of predefined subsets of cells including a first subset of cells and a second subset of cells, wherein the associated number of cells in the second subset of cells is greater than the associated number of cells in the first subset of cells, wherein each of the first and second subset of cells has an associated minimum wager, and wherein the associated minimum wager of the second 
	Collette teaches a wagering game in which one of a plurality of reels includes a consecutive run of a predetermined symbol and the consecutive run occupies the column only when a part of the consecutive run of a predetermined symbol appears in the column ([0009], symbol clumps are consecutive runs of symbols and by appearing, thus occupy the column).	It would have been obvious to an artisan of ordinary skill at the time the invention was filed to include the consecutive symbol runs of Collette in order to enhance player entertainment and excitement by giving the perception of a greater chance at rewards.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-31 are directed to rules for conducting a wagering game. The rules include using one of a plurality of buttons to enable wagering in different amounts and based on the occurrence of a predetermined symbol in a feature area and a credit symbol appearing in the game, awarding credits to the player. The claims are considered abstract as they are directed to a fundamental economic practice, or concepts relating to the economy and commerce, such as agreements between people in the form of contracts, legal obligations, and business relations. As outlined in the MPEP § 2106.04(a)(2), rules for conducting a wagering game is considered one of these concepts.	The judicial exception is not considered to be a practical application of an abstract idea as the additional elements of the claims, i.e. the display unit, memory device, and game control unit, are general purpose computer components that merely amount to a vehicle for implementing the abstract idea on a computer. The additional elements are not considered significantly more than the abstract idea as the operation unit, buttons, display unit, memory device, and game control unit with processor are general purpose computer components that are well-known, routine, and conventional to those of ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. While Applicant cites McRO as evidence that the claimed invention is .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN Y KIM/Primary Examiner, Art Unit 3715